UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4655


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HOSEA DIAMOND, a/k/a Jose,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-01109-JFA-3)


Submitted:   January 31, 2012              Decided:   February 9, 2012


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edye U. Moran, MORAN LAW OFFICES, Columbia, South Carolina, for
Appellant. Robert Claude Jendron, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hosea Diamond pleaded guilty to conspiracy to possess

with intent to distribute and distribute cocaine and cocaine

base, in violation of 21 U.S.C. § 846 (2006).                The district

court sentenced Diamond to forty-one months of imprisonment and

he now appeals.       Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

Diamond’s guilty plea was knowing and voluntary and whether the

district court erred in adopting the revised presentence report.

Diamond filed a pro se supplemental brief raising additional

issues. *   Finding no error, we affirm.

            Counsel first questions whether Diamond’s guilty plea

was   knowing   and    voluntary    where   the   district   court   set   a

deadline for the filing of a plea agreement in order to receive

the benefit of acceptance of responsibility under the advisory

Sentencing Guidelines.       The purpose of the Fed. R. Crim. P. 11

colloquy is to ensure that the plea of guilt is entered into

knowingly and voluntarily.         See United States v. Vonn, 535 U.S.

55, 58 (2002).    Accordingly, prior to accepting a guilty plea, a

trial court, through colloquy with the defendant, must inform

the defendant of, and determine that he understands, the nature


      *
       We have considered the issues raised in Diamond’s pro se
brief and conclude they lack merit.



                                      2
of   the    charges    to   which    the   plea    is    offered,     any   mandatory

minimum penalty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty.                        Fed. R.

Crim. P. 11(b).        The court also must determine whether there is

a factual basis for the plea.                  Id.; United States v. DeFusco,

949 F.2d 114, 120 (4th Cir. 1991).                We have thoroughly reviewed

the record and conclude that the district court fully complied

with the requirements of Rule 11 and that Diamond’s guilty plea

was entered into knowingly and voluntarily.

             Counsel       next    questions     whether      the    district    court

erred in adopting the undisputed revised presentence report.                         As

Diamond     failed    to    object    to   the    presentence        report     in   the

district court, we review this issue for plain error.                         See Fed.

R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 731-32

(1993).      To meet this standard, Diamond must demonstrate that

there      was   error,     that     was   plain,       and   that    affected       his

substantial rights.          Id.    Moreover, even if Diamond demonstrates

plain error occurred, we will not exercise discretion to correct

the error “unless the error seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.”                             Id.

(internal quotation marks and citation omitted).

             Under Fed. R. Crim. P. 32(i)(3), the district court

“may accept any undisputed portion of the presentence report as

a finding of fact.”           Here, Diamond did not file any objections

                                           3
to the revised presentence report and averred at the sentencing

hearing that he had no objections to the report.                     Accordingly,

the district court did not err in accepting the findings in the

revised presentence report as fact.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.     This    court    requires     that     counsel   inform       Diamond,   in

writing,   of     the   right     to   petition    the   Supreme    Court    of     the

United States for further review.                 If Diamond requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Diamond.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the   materials       before    the    court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          4